DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 10, 12-13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (JP 2000-285839 A) in view of Jiang (US 7,821,187 A).
Regarding claim 1, Hayashi teaches an electron source (fig. 4A), comprising:
An electron emitter (1) configured to generate an electron beam;
A magnetic suppressor electrode (2) surrounding at least a portion of the electron emitter, wherein the magnetic suppressor electrode is formed from one or more magnetic materials (iron, Abstract) and includes a conical section (slanted part of electrode 2, fig. 4a) that surrounds the electron emitter, wherein the magnetic suppressor electrode is configured to shield at least a portion of the electron emitter from an axial magnetic field (compressing field from coil 7a into a gap between electrodes 2 and 3, i.e. shielding parts of emitter outside the gap) from a magnetic lens (7) and compress a magnetic field of the magnetic lens towards an electron emitter to reduce a working distance of the lens correct aberrations (p. 6 paragraphs 10-12; “magnetic field applied to vicinity of emitter…deterioration of aberration is largely prevented”); and
An extractor electrode (3) positioned adjacent to a tip of the electron emitter.
Hayashi does not teach that the shield reduces a working distance of a magnetic lens below 10 mm to correct spherical and chromatic aberrations.
Jiang teaches that it is advantageous to reduce the working distance of a gun lens near an electron gun to correct spherical and chromatic aberrations (col. 1 lines 55-61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the lens and magnetic suppressor positions of Hayashi to reduce the working distance as taught by Jiang, in order to correct the spherical and chromatic aberrations of the lens in a known manner.  One of ordinary skill in the art could reduce the working distance to 10 mm or less as a matter of adjusting a result-effective variable (known to be result-effective as taught by Jiang) as a matter of routine optimization (adjusting the lens distance and suppressor gap size) with no unexpected result.
Regarding claims 2 and 3, Hayashi teaches that the magnetic suppressor electrode is made from a ferromagnetic material, i.e. iron (Abstract).
Regarding claim 5 Hayashi teaches an electron beam inspection system (SEM or TEM, [0001]), comprising:
An electron source (fig. 4A), comprising:
An electron emitter (1) configured to generate an electron beam;
A magnetic suppressor electrode (2) surrounding at least a portion of the electron emitter, wherein the magnetic suppressor electrode is formed from one or more magnetic materials (iron, Abstract) and includes a conical section (slanted part of electrode 2, fig. 4a) that surrounds the electron emitter, wherein the magnetic suppressor electrode is configured to shield at least a portion of the electron emitter from an axial magnetic field (compressing field from coil 7a into a gap between electrodes 2 and 3, i.e. shielding parts of emitter outside the gap) from a magnetic lens (7) and compress a magnetic field of the magnetic lens towards an electron emitter to reduce a working distance of the lens correct aberrations (p. 6 paragraphs 10-12; “magnetic field applied to vicinity of emitter…deterioration of aberration is largely prevented”); and
An extractor electrode (3) positioned adjacent to a tip of the electron emitter;
An electron-optical column (fig. 9) including a set of electron-optical elements configured to direct the electron beam onto a sample, the set of electron-optical elements including at least a magnetic lens (27).
Hayashi does not teach that the shield reduces a working distance of a magnetic lens below 10 mm to correct spherical and chromatic aberrations.
Jiang teaches that it is advantageous to reduce the working distance of a gun lens near an electron gun to correct spherical and chromatic aberrations (col. 1 lines 55-61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the lens and magnetic suppressor positions of Hayashi to reduce the working distance as taught by Jiang, in order to correct the spherical and chromatic aberrations of the lens in a known manner.  One of ordinary skill in the art could reduce the working distance to 10 mm or less as a matter of adjusting a result-effective variable (known to be result-effective as taught by Jiang) as a matter of routine optimization (adjusting the lens distance and suppressor gap size) with no unexpected result.
Regarding claims 7 and 8, it would have been obvious to one of ordinary skill in the art to adjust the select distance to be between 2-8 mm or 5 mm as a matter of routine optimization through adjusting the positions of parts of the invention with no unexpected result as argued above.
Regarding claim 10, Hayashi teaches that the magnetic suppressor electrode is configured to narrow a working distance of the magnetic lens as argued above.
Regarding claims 12 and 13, Hayashi teaches that the magnetic suppressor electrode is made from a ferromagnetic material, i.e. iron (Abstract).
Regarding claim 15, Hayashi teaches a method comprising:
Emitting a particle beam from the tip of an electron emitter (1), wherein the electron emitter is at least partially surrounded by a magnetic suppressor electrode (2) and includes a conical section (slanted part of electrode 2, fig. 4a) that surrounds the electron emitter; and
Shielding a magnetic field of at least a portion of the electron emitter with the magnetic suppressor electrode (compressing field from coil 7a into a gap between electrodes 2 and 3, i.e. shielding parts of emitter outside the gap); and
Compressing a magnetic field of a magnetic lens (7) toward the electron emitter to reduce a working distance of the lens to correct aberrations (p. 6 paragraphs 10-12; “magnetic field applied to vicinity of emitter…deterioration of aberration is largely prevented.
Hayashi does not teach that the shield reduces a working distance of a magnetic lens below 10 mm to correct spherical and chromatic aberrations.
Jiang teaches that it is advantageous to reduce the working distance of a gun lens near an electron gun to correct spherical and chromatic aberrations (col. 1 lines 55-61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the lens and magnetic suppressor positions of Yasuda to reduce the working distance as taught by Jiang, in order to correct the spherical and chromatic aberrations of the lens in a known manner.  One of ordinary skill in the art could reduce the working distance to 10 mm or less as a matter of adjusting a result-effective variable (known to be result-effective as taught by Jiang) as a matter of routine optimization (adjusting the lens distance and suppressor gap size) with no unexpected result.
Regarding claims 17-18, Hayashi teaches that the magnetic suppressor electrode is made from a ferromagnetic material, i.e. iron (Abstract).
Response to Arguments
Applicant’s arguments with respect to the rejection of the claims in the prior action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881